Citation Nr: 1521881	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an adjustment disorder with depressed mood.  

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include an adjustment disorder with depressed mood.  

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a right hand and arm condition.

5.  Entitlement to service connection for a skin condition. 

6.  Entitlement to a compensable disability rating for gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2000 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied reopening of service connection for an adjustment disorder with depressed mood.  

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons, the other diagnoses of record, and the procedural issue regarding the Veteran's request for a hearing, the Board has recharacterized the claims as reflected on the title page.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for an acquired psychiatric disability other than PTSD, service connection for PTSD, service connection for a right arm and hand condition, service connection for a skin condition, and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service connection for an adjustment disorder with depressed mood.  The Veteran did not perfect an appeal to this decision.  

2.  Additional evidence received since the April 2002 rating decision on the issue of service connection for an adjustment disorder with depressed mood is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an adjustment disorder with depressed mood.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issue of whether new and material evidence has been received to reopen service connection for an adjustment disorder with depressed mood has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection - Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for an adjustment disorder with depressed mood.  In April 2002, the RO denied service connection for an adjustment disorder with depressed mood, and informed the Veteran of the decision.  The RO found that the Veteran's adjustment disorder with depressed mood was a developmental condition that was unrelated to the Veteran's military service, and therefore, not subject to service connection.  Although the Veteran did initiate an appeal with a May 2002 Notice of Disagreement, he did not perfect the appeal following the June 2002 Statement of the Case.  Therefore, the April 2002 determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in April 2002, recent evidentiary submissions include private treatment records from 2011 to 2013, VA examination reports from January 2012 and February 2013, and the Veteran's lay statements in support of the appeal.  Collectively, the VA treatment records document a current mental health diagnosis of depressive disorder, not otherwise specified, and that the Veteran is currently taking antidepressant medication.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for an adjustment disorder with depressed mood has been received.  The VA treatment records revealing a current acquired psychiatric disability are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of a current acquired psychiatric disability was not of record at the time of the April 2002 last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has an acquired psychiatric disability that was incurred in service.  The Court has held that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

The Veteran was afforded a VA examination in December 2001 in connection with the original claim for a psychiatric disability, claimed as a personality disorder with depression, which the Veteran filed shortly after being discharged from service.  The December 2001 VA examiner provided a diagnosis of adjustment disorder with depressed mood; however, the VA examiner provided no opinion as to the etiology of the Veteran's psychiatric disability.  Viewing the evidence in a light most favorable to the Veteran, current medical evidence of record that reflects a diagnosis of depressive disorder raises a reasonable possibility that the Veteran's current symptom of depression is related to the depressed mood noted in the December 2001 VA examination report.  As the December 2001 VA examination occurred within a few months of service separation, the new evidence of an acquired psychiatric condition raises a reasonable possibility that the Veteran's current disability is related to service.    

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for an adjustment disorder with depressed mood.  For these reasons, the Board finds that the additional evidence received since the April 2002 decision is new and material to reopen service connection for an adjustment disorder with depressed mood. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for an adjustment disorder with depressed mood is granted. 



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, service connection for PTSD, service connection for a right arm and hand condition, service connection for a skin condition, and entitlement to an increased rating for GERD.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for an Acquired Psychiatric Condition Other than PTSD

The Veteran was afforded VA examinations in January 2012 and February 2013 by the same VA examiner in connection with the claim of service connection for depression, claimed as secondary to GERD.  In the January 2012 VA examination report, the VA examiner listed only narcissistic personality disorder as the Veteran's psychiatric diagnosis that met the diagnostic criteria under the Diagnostic and Statistical Manual of Mental Diseases (DSM), Fourth Edition (DSM-IV).  In the February 2013 VA examination report, the same VA examiner indicated that the Veteran did not currently have, nor ever had, a diagnosed mental disorder.  The VA examiner indicated that there was insufficient evidence indicating the Veteran met the diagnostic criteria for a depressive disorder or any other psychiatric disorder under the DSM-IV criteria.  

The Board finds not only that these VA examination reports are in conflict with each other, but also that, in both instances, the VA examiner failed to consider contemporaneous VA treatment records.  VA treatment records provide a mental health diagnosis of depressive disorder, not otherwise specified, in addition to a diagnosis of personality disorder with narcissistic traits (later narcissistic personality disorder).  Therefore, the Board finds that a new examination is needed to clarify the etiology and nature of the Veteran's depressive disorder.  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM -IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in October 2013 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

Service Connection for PTSD, Service Connection for a Right Arm and Hand Condition, Service Connection for a Skin Condition, Increased Rating for GERD

In March 2013, the Veteran perfected an appeal as to the issues of service connection for PTSD, service connection for a right arm and hand condition, service connection for a skin condition, and entitlement to a compensable rating for GERD.  On the March 2013 VA Form 9, the Veteran requested a Board videoconference hearing at the local VA office.  While the Veteran was afforded a hearing in January 2014 for the issue of whether new and material evidence had been received to reopen service connection for an adjustment disorder with depressed mood, the Veteran has not been afforded a hearing with respect to the other issues he perfected.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2014).  Therefore, the Veteran should be scheduled for a Board videoconference hearing in accordance with his expressed request.  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric condition other than PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all psychiatric diagnoses, other than PTSD, for the Veteran during the appeal period, using either the DSM-5 or DSM-IV criteria.  

The VA examiner is then specifically requested to offer the following opinions:
 
a. For each psychiatric disability identified, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

b. If depressive disorder is determined to not have been present during the appeal period, the VA examiner should reconcile such findings with VA treatment records providing such a diagnosis.  

c. Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's narcissistic disorder or any other identified personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability?  If so, identify the additional disability.  

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3. Schedule the Veteran for a Board videoconference hearing to be held at the RO regarding the issues of service connection for PTSD, service connection for a right arm and hand condition, service connection for a skin condition, and entitlement to an increased rating for GERD.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  

4. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


